DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 8/2/2022 has been entered and made of record.
Acknowledgment 
Claims 1-6, 8-11, 15, 17-18, and 20, amended on 8/2/2022, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 18, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the Double Patenting rejections, the Applicant does not argue in the response filed on 8/2/2022.  The Applicant however reserves the right to respond to the present double patenting rejection in the future.  As a result, the Double Patenting rejections are maintained.
Regarding the drawing objection, the specification amendment filed on 8/2/2022 is acceptable.  As a result, the drawing objection is withdrawn.
Regarding the claim objection, the amendment filed on 8/2/2022 addresses the issue.  As a result, the claim objection is withdrawn.
Regarding the 35 U.S.C. 112(b) rejection, the amendment filed on 8/2/2022 addresses the issue.  As a result, the 35 U.S.C. 112(b) rejection is withdrawn.
Regarding the U.S.C. 103 rejection, the Applicant amended claim 1 then argued that, “Cheng II' s disclosure of "the trigger event specified by the heating sequence or a system-wide threat condition setting", including "a user specified or system-specified searing level." However, neither Cheng II nor Cheng I disclose that the system terminates operation of the IR source in response to the predetermined toasting level is reached. Cheng I and Cheng II only disclose "adjust the spectral power distribution or emission intensity of the emitted wireless energy from the tunable heating element" [0061] but not termination of operation of the IR source. Therefore, a person of ordinary skill in the art would not arrive at the toaster as claimed in claim 1 in view of the combined disclosures of Cheng I and Cheng II.” [Paragraph 2 on page 10 of the Remarks].           Examiner respectfully disagrees. As it was shown in the Office action, Cheng II discloses that his system can turn off the heater based on detected specified level (i.e. the control system can drive, based on the control signal, at least the spectra-tunable heating element to adjust a spectral power distribution of wireless energy emitted from the heating system or the spectra-tunable heating element. Driving the heating system can include adjusting the spectral power distribution of the wireless energy by selectively turning off or selectively reducing intensity of power supplied to the at least one heating element in the heating system.) [Cheng_667: para. 0116]. Cheng II further disclose that the heating element in his system is an infrared-based heating element  (i.e. wherein the tunable heating element is an infrared-based heating element) [Cheng_667: claim 8]. From these descriptions, it is clear that the system in Cheng II can turn off the IR source.  As a result, the Applicant’s argument “neither Cheng II nor Cheng I disclose that the system terminates operation of the IR source in response to the predetermined toasting level is reached. Cheng I and Cheng II only disclose "adjust the spectral power distribution or emission intensity of the emitted wireless energy from the tunable heating element" [0061] but not termination of operation of the IR source. Therefore, a person of ordinary skill in the art would not arrive at the toaster as claimed in claim 1 in view of the combined disclosures of Cheng I and Cheng II” is not persuasive.  Accordingly, the Examiner respectfully maintains the rejections and applicability of the arts used.
Regarding claim 3, the Applicant amended the claim then argued that, “Cheng I does not disclose, teach, or otherwise suggest the processor using an amount of light in at least one test spectrum in each of the successive digital images [to determine a current toasting level of the food product.] Therefore, claim 3 is believed to be independently non-obvious and patentable.” [Paragraph 4 on page 10 of the Remarks].           Examiner respectfully disagrees. Cheng I discloses that output of the optical feedback system is a light intensity measurement. Cheng I further explains that his system can detect light intensity of the food item by a sensor reading of a light sensor. Moreover, the computer device can derive the reflective of light  (i.e. In some embodiments, the output of the optical feedback system 222 is a light intensity measurement indicative of transmissivity or reflectivity of electromagnetic waves at a particular wavelength, set of wavelengths, or range of wavelengths. For example, transmissivity of light can be derived (by the computing device 206 and/or the optical feedback system 222) from a sensor reading of a light sensor on the other side of the food item from a light source emitting at a known emission intensity and/or a known spectral power distribution. For example, reflectivity of light can be derived (by the computing device 206 or the optical feedback system 222) from a sensor reading of a light sensor on the same side of the food item from a light source emitting at a known emission intensity and/or a known spectral power distribution.) [Cheng: col 11, line 39-54]. Cheng I indicates that (i.e. Each of the light sensors 126 can detect a color characteristic (e.g., brownness level) of one region of the food item. In one example, at least one of the light sources 130 can transmit light toward the food item and at least one of the light sensors 126 can detect the amount of light reflected off of the food item) [Cheng: col. 3, line 7-14].  Cheng I further discloses that the outputs of the optical feedback system including light intensity values, image files and video files can be stored in the memory for further operations (i.e. The operational memory 210 can provide runtime memory to execute the functional components of the computing device 206. In some embodiments, the persistent memory 214 and/or the operational memory 210 can store light intensity values, image files or video files captured by the optical feedback system 222) [Cheng: col 4, line 51-56]. From these descriptions, it is clear that the processor (i.e. computer device) in Cheng I can use an amount of light intensity stored in video frames to determine toasting level of foods in the toaster.  As a result, the Applicant’s argument “Cheng I does not disclose, teach, or otherwise suggest the processor using an amount of light in at least one test spectrum in each of the successive digital images [to determine a current toasting level of the food product.]” is not persuasive. Accordingly, the Examiner respectfully maintains the rejections and applicability of the arts used.   
Objections 
The amendment to the claims filed on 8/2/2022 does not comply with the requirements of 37 CFR 1.121(c) because claim 1 was amended but it was marked as Original.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Since the reply filed on 8/2/2022 appears to be bona fide, applicant is given a TIME PERIOD of ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to submit an amendment in compliance with 37 CFR 1.121 in order to avoid aban-donment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.        Claims 1 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over related claims of the U.S. Patent 11,284,745 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the US Patent 11,284,745 B2 to meet the limitations claimed in the co-pending applications.  Table 1 shows comparisons between the instant claims and the US Patent 11,284,745 B2 claims.
Table 1: Comparison of claims in the instant Application 16/814,414 vs. the U.S. Patent 11,284,745 B2.
Instant Application 16/814,414 
U.S. Patent 11,284,745 B2 
1. A toaster comprising: 
a support configured to hold a food product; 
an infrared (IR) source arranged relative to the support and operable to direct IR energy to the food product on the support; 
a light source arranged relative to the support and operable to illuminate the food product on the support while the IR source operates to direct the IR energy; 
a camera that operates to capture successive digital images of the food product on the support; 
a processor that receives the successive digital images from the camera, the processor analyzes the successive digital images received from the camera and based upon the analysis operates the IR source to achieve a predetermined toasting level of the food product, wherein the processor operates the IR source to terminate operation directing the IR energy when the predetermined toasting level is reached.
1. A toaster comprising:
a support configured to hold a food product;
an infrared (IR) source arranged relative to the support and operable to direct IR energy to the food product on the support;
a light source arranged relative to the support and operable to illuminate the food product on the support while the IR source operates to direct IR energy;
a camera that operates to capture digital images of the food product on the support;
a processor that receives the images from the camera, the processor analyzes successive images received from the camera and based upon the analysis operates the IR source to achieve a predetermined toasting level of the food product, wherein the processor operates the IR source to terminate operation directing IR energy when
the predetermined toasting level is reached.
13. The toaster of claim 1, wherein the IR source is configured as an annulus and the camera is positioned centrally to the IR source.14. The toaster of claim 13, wherein the camera comprises a wide-angle lens.
(i.e. The IR source may be configured as an annulus and the camera is positioned centrally to the IR source) [Shei: col. 2, line 41-43]15. The toaster of claim 1, wherein the camera comprises a wide-angle lens. 


 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 7, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Patent 11,206,949 B1), (“Cheng”), in view of Cheng et al. (US Patent Application Publication US 2018/0202667 A1), (“Cheng_667”).
Regarding claim 1, Cheng meets the claim limitations, as follows:
A toaster (i.e. a toaster) [Cheng: col. 2, line 26; Figs. 1A-C, 4-7] comprising: a support (i.e. the housing 102 can have a first slot 106A and a second slot 106B (collectively the "slots 106")) [Cheng: col. 2, line 29-31] configured to hold a food product ((i.e. a slot for a food item) [Cheng: col. 18, line 21]; (i.e. slots to make toast) [Cheng: col. 2, line 28]); an infrared (IR) source ((i.e. a heater) [Cheng: col. 17, line 19]; (i.e. a first heater; a second heater) [Cheng: col. 18, line 19-20]) arranged relative to the support (i.e. there are heaters are both side of the slot for the food item) [Cheng: col. 17, line 24-25] and operable to direct IR energy to the food product on the support (i.e. the cooking instrument can modulate (e.g., pulse modulate) electrical power provided to an heater (e.g., the first heater 110A) to toast the food item. The heater can be a heater capable of emitting electromagnetic waves in the infrared and/or near-infrared heater spectrum) [Cheng: col. 17, line 16-20]; a light source ((i.e. light source 242) [Cheng: col. 5, line 32]; (i.e. one or more light sources) [Cheng: col. 18, line 62]) arranged relative to the support (i.e. a light
source (e.g., one of the light sources 130 not shown in the cross-sectional view of FIG. 1B) on the other side of the first slot 106A can transmit light that traverses through the food) [Cheng: col. 3, line 17-20] and operable to illuminate the food product on the support (i.e. the light source 242 can illuminate the interior of the cooking instrument) [Cheng: col. 5, line 32-33; col. 3, line 37-39] while the IR source operates to direct the IR energy (i.e. a heater capable of emitting electromagnetic waves in the infrared and/or near-infrared heater spectrum) [Cheng: col. 17, line 18-20]; a camera (i.e. Each of the optical feedback components 702A-D can be one or more light sources, one or more optical sensors,  one or more cameras) [Cheng: col. 15, line 33-36] that operates to capture successive digital images (i.e. image files or video files captured by the optical feedback system 222) [Cheng: col. 4, line 55-56] of the food product on the support (i.e. the optical feedback system 222 can clearly capture an image of the food substance therein) [Cheng: col. 5, line 33-35; col. 6, line 62-64]; a processor ((i.e. one or more appropriately programmed processors) [Cheng: col. 12, line 56-57]; (i.e. The computing device 206) [Cheng: col. 4, line 41; Fig. 2]) that receives the successive digital images from the camera ((i.e. The operational memory 210 can provide runtime memory to execute the functional components of the computing device 206. In some embodiments, the persistent memory 214 and/or the operational memory 210 can store light intensity values, image files or video files captured by the optical feedback system 222) [Cheng: col. 4, line 51-56] – Note: Cheng discloses the memory of the computing device receives images from the cameras), the processor analyzes the successive digital images received from the camera (i.e. the computing device 206 can determine the food substance as being in the cooking chamber or intended to be in the cooking chamber. The determination of the food substance can be by image recognition (e.g., using data captured by the optical feedback system 222)) [Cheng: col. 6, line 59-64] and based upon the analysis operates the IR source to achieve a predetermined toasting level of the food product (i.e. The controller 618 and the power component can be configured to prevent the power draw from exceeding the expected maximum. Because of a power draw upper limit, the heaters 602 having an emission surface smaller than the larger surface of a food item enables the toaster 600 to toast at a higher power density despite the same upper limit to power draw. This setup enables faster toasting such that internal moisture of the bread does not evaporate before toasting is complete) [Cheng: col. 15, line 5-13], wherein the processor ((i.e. one or more appropriately programmed processors) [Cheng: col. 12, line 56-57]; (i.e. The computing device 206) [Cheng: col. 4, line 41; Fig. 2]) operates the IR source to terminate operation directing the IR energy (i.e. the computing device 206 can adjust the heating system 216 according to the detected audio signal, such as turning off the heating elements 218) [Cheng: col. 6, line 5-8; Fig. 2] when the predetermined toasting level is reached (i.e. the cooking instrument can reduce or tum off the electrical power in response to detecting that the observed food characteristic substantially matches the intended food characteristic) [Cheng: col. 17, line 67 - col. 18, line 3; Figs. 8, 10].
Cheng does not explicitly disclose the following claim limitations (Emphasis added).
A toaster comprising: a support configured to hold a food product; an infrared (IR) source arranged relative to the support and operable to direct the IR energy to the food product on the support; a light source arranged relative to the support and operable to illuminate the food product on the support while the IR source operates to direct IR energy; a camera that operates to capture successive digital images of the food product on the support; a processor that receives the successive digital images from the camera, the processor analyzes the successive digital images received from the camera and based upon the analysis operates the IR source to achieve a predetermined toasting level of the food product, wherein the processor operates the IR source to terminate operation directing the IR energy when the predetermined toasting level is reached. 
However, in the same field of endeavor Cheng_667 further discloses the operations of the IR  heater based on the image analysis as follows:
the processor analyzes the successive digital images received from the camera and based upon the analysis operates the IR source to achieve a predetermined toasting level of the food product (i.e. The computing device 206 can be configured to determine, based on the hyperspectral response image, a foodstuff attribute. The foodstuff attribute can be a trigger condition to configure a heating sequence. The foodstuff attribute can include composition of the foodstuff, spatial dimension of the foodstuff, material of the foodstuff, cooked state of the foodstuff, phase of the foodstuff, or any combination thereof. The computing device 206 can be configured to synchronize the heating system 216 with the image sensor system 222 such that an exposure window of the image sensor system 222 corresponds to when the heating system 216 is off or when the heating system 216 is substantially consistently producing electromagnetic waves at a specific wavelength. The heating system 216 can be configured to emit electromagnetic waves from one of the heating elements 218 at a color temperature that matches a color temperature configuration of a white-balancer of the image sensor system 222) [Cheng_667: para. 0067] – Note: Cheng_667 discloses that his system can use information detected from image sensor such as color temperature to control the heater), wherein the processor operates the IR source to terminate operation directing the IR energy when the predetermined toasting level is reached ((i.e. The computing device 206 can then detect, based on an image of the foodstuff from the image sensor system 222 ( e.g., a camera, an array of optical sensors, and/or one or more monochromatic light sensors), the trigger event specified by the heating sequence or a system-wide threat condition setting. The trigger event can be a user-specified or system-specified searing level. The trigger event can be a smoke presence level. The trigger event can be a fire presence level. The computing device 206 can detect the searing level, the smoke presence level, and/or the fire presence level by running an image from the image sensor system 222 through a computer model (e.g., a machine learning model, such as a deep learning/neural network model). Responsive to detecting the trigger event, the computing device 206 can configure the heating system 216 to adjust the spectral power distribution or emission intensity of the emitted wireless energy from the tunable heating element) [Cheng_667: para. 0061]; (i.e. the control system can drive, based on the control signal, at least the spectra-tunable heating element to adjust a spectral power distribution of wireless energy emitted from the heating system or the spectra-tunable heating element. Driving the heating system can include adjusting the spectral power distribution of the wireless energy by selectively turning off or selectively reducing intensity of power supplied to the at least one heating element in the heating system.) [Cheng_667: para. 0116]; (i.e. wherein the tunable heating element is an infrared-based heating element) [Cheng_667: claim 8] – Note: Cheng_667 discloses that his system can turn off the IR heater based on detected specified level). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with Cheng_667 to program the processor of the system to analyze information from image sensors.  
Therefore, the combination of Cheng with Cheng_667 will enable the system to monitor the cooking process properly [Cheng_667: para. 0074]. 

Regarding claim 2, Cheng meets the claim limitations as set forth in claim 1.Cheng further meets the claim limitations as follows:
The toaster of claim 1 (i.e. a toaster) [Cheng: col. 2, line 26; Figs. 1A-C, 4-7], wherein the light source operates to illuminate the support (i.e. the light source 242 can illuminate the interior of the cooking instrument) [Cheng: col. 5, line 32-33; col. 3, line 37-39] and the processor ((i.e. one or more appropriately programmed processors) [Cheng: col. 12, line 56-57]; (i.e. The computing device 206) [Cheng: col. 4, line 41; Fig. 2]) analyzes at least one digital image of the successive digital images from the camera (i.e. the computing device 206 can determine the food substance as being in the cooking chamber or intended to be in the cooking chamber. The determination of the food substance can be by image recognition (e.g., using data captured by the optical feedback system 222)) [Cheng: col. 6, line 59-64] to determine the presence of the food product on the support (i.e. the computing device 206 can determine the food substance as being in the cooking chamber or intended to be in the cooking chamber. The determination of the food substance can be by image recognition (e.g., using data captured by the optical feedback system 222)) [Cheng: col. 6, line 59-64].  

Regarding claim 3, Cheng meets the claim limitations as set forth in claim 1.Cheng further meets the claim limitations as follows:
The toaster of claim 1 (i.e. a toaster) [Cheng: col. 2, line 26; Figs. 1A-C, 4-7], wherein the processor ((i.e. one or more appropriately programmed processors) [Cheng: col. 12, line 56-57]; (i.e. The computing device 206) [Cheng: col. 4, line 41; Fig. 2]) determines a current toasting level of the food product (i.e. Each of the light sensors 126 can detect a color characteristic (e.g., brownness level) of one region of the food item. In one example, at least one of the light sources 130 can transmit light toward the food item and at least one of the light sensors 126 can detect the amount of light reflected off of the food item) [Cheng: col. 3, line 7-14] from the successive digital images received from the camera (i.e. the computing device 206 can determine the food substance as being in the cooking chamber or intended to be in the cooking chamber. The determination of the food substance can be by image recognition (e.g., using data captured by the optical feedback system 222)) [Cheng: col. 6, line 59-64] based upon an amount of light (i.e. The toaster 100 can include one or more light sensors 126 (e.g., light sensor 126A, light sensor 126B, etc., collectively as the "light sensors 126") and one or more light sources 130 (e.g., light source 130A, light source 130B, etc., collective as the "light sources 130"). Each of the light sensors 126 can detect a color characteristic (e.g., brownness level) of one region of the food item. In one example, at least one of the light sources 130 can transmit light toward the food item and at least one of the light sensors 126 can detect the amount of light reflected off of the food item) [Cheng: col. 3, line 4-14] in at least one test spectrum (i.e. a filament emitting in the near-infrared spectrum, infrared spectrum, visible spectrum, or any combination thereof) [Cheng: col. 2, line 46-49] in each of the successive digital images ((i.e. the optical feedback system 222 can clearly capture an image of the food substance therein) [Cheng: col. 5, line 33-35; col. 6, line 62-64]; (i.e. In some embodiments, the output of the optical feedback system 222 is a light intensity measurement indicative of transmissivity or reflectivity of electromagnetic waves at a particular wavelength, set of wavelengths, or range of wavelengths. For example, transmissivity of light can be derived (by the computing device 206 and/or the optical feedback system 222) from a sensor reading of a light sensor on the other side of the food item from a light source emitting at a known emission intensity and/or a known spectral power distribution. For example, reflectivity of light can be derived (by the computing device 206 or the optical feedback system 222) from a sensor reading of a light sensor on the same side of the food item from a light source emitting at a known emission intensity and/or a known spectral power distribution.) [Cheng: col. 5, line 33-35; col. 6, line 62-64] - Cheng explains that his system can detect light intensity of the food item by a sensor reading of a light sensor. Moreover, the computer device can derive the reflective of light); (i.e. The operational memory 210 can provide runtime memory to execute the functional components of the computing device 206. In some embodiments, the persistent memory 214 and/or the operational memory 210 can store light intensity values, image files or video files captured by the optical feedback system 222) [Cheng: col 4, line 51-56] – Note: Cheng further discloses that the outputs of the optical feedback system including light intensity values, image files and video files can be stored in the memory for further processing operations by computer devices).

Regarding claim 4, Cheng meets the claim limitations as set forth in claim 3.Cheng further meets the claim limitations as follows:
The toaster of claim 3 (i.e. a toaster) [Cheng: col. 2, line 26; Figs. 1A-C, 4-7], wherein the processor ((i.e. one or more appropriately programmed processors) [Cheng: col. 12, line 56-57]; (i.e. The computing device 206) [Cheng: col. 4, line 41; Fig. 2]) analyzes at least one digital image of the successive digital images from the camera (i.e. the computing device 206 can determine the food substance as being in the cooking chamber or intended to be in the cooking chamber. The determination of the food substance can be by image recognition (e.g., using data captured by the optical feedback system 222)) [Cheng: col. 6, line 59-64] to determine an initial color of the food product on the support (i.e. Each of the light sensors 126 can detect a color characteristic (e.g., brownness level) of one region of the food item. In one example, at least one of the light sources 130 can transmit light toward the food item and at least one of the light sensors 126 can detect the amount of light reflected off of the food item) [Cheng: col. 3, line 7-14] and the processor ((i.e. one or more appropriately programmed processors) [Cheng: col. 12, line 56-57]; (i.e. The computing device 206) [Cheng: col. 4, line 41; Fig. 2])  determines a weighting value for the at least one test spectrum analyzed by the processor ((i.e. In some embodiments, the computing device 206 can utilize a measurement from the optical feedback system 222 to determine a color characteristic of a food object in the slot. The computing device 206 can present the color characteristic to the user (e.g., via the output component 238 and/or the display 230) or utilize the color characteristic to
configure the heating system 216 and/or the movement) [Cheng: col. 10, line 30-35; Fig. 2] – Note: The application specification describes a weighting value as a color.  The color characteristic of the food object in the toaster of Cheng discloses the weighting value of the application) to determine a current toasting of the food product (i.e. Each of the light sensors 126 can detect a color characteristic (e.g., brownness level) of one region of the food item. In one example, at least one of the light sources 130 can transmit light toward the food item and at least one of the light sensors 126 can detect the amount of light reflected off of the food item) [Cheng: col. 3, line 7-14].  

Regarding claim 5, Cheng meets the claim limitations as set forth in claim 4.Cheng further meets the claim limitations as follows:
The toaster of claim 4 (i.e. a toaster) [Cheng: col. 2, line 26; Figs. 1A-C, 4-7], wherein the at least one test spectrum consists of wavelengths in a green light spectrum and wavelengths in a red light spectrum ((i.e. a filament emitting in the near-infrared spectrum, infrared spectrum, visible spectrum, or any combination thereof) [Cheng: col. 2, line 46-49] – Note: The visible spectrum has both red and green spectrum).

Regarding claim 7, Cheng meets the claim limitations as set forth in claim 3.Cheng further meets the claim limitations as follows:
The toaster of claim 3 (i.e. a toaster) [Cheng: col. 2, line 26; Figs. 1A-C, 4-7], wherein the current toasting level of the food product is determined by the processor ((i.e. In some embodiments, the computing device 206 can utilize a measurement from the optical feedback system 222 to determine a color characteristic of a food object in the slot. The computing device 206 can present the color characteristic to the user (e.g., via the output component 238 and/or the display 230) or utilize the color characteristic to configure the heating system 216 and/or the movement) [Cheng: col. 10, line 30-35; Fig. 2] – Note: The application specification describes a weighting value as a color.  The color characteristic of the food object in the toaster of Cheng discloses the weighting value of the application) further based upon a brightness compensation factor for at least one test spectrum.
Cheng does not explicitly disclose the following claim limitations (Emphasis added).
The toaster of claim 3, wherein the current toasting level of the food product is determined by the processor further based upon a brightness compensation factor for at least one test spectrum.   
However, in the same field of endeavor Cheng_667 further discloses the operations of the IR  heater based on the image analysis as follows:
the current toasting level of the food product is determined by the processor ((i.e. The computing device 206 can then detect, based on an image of the foodstuff from the image sensor system 222 ( e.g., a camera, an array of optical sensors, and/or one or more monochromatic light sensors), the trigger event specified by the heating sequence or a system-wide threat condition setting. The trigger event can be a user-specified or system-specified searing level. The trigger event can be a smoke presence level. The trigger event can be a fire presence level. The computing device 206 can detect the searing level, the smoke presence level, and/or the fire presence level by running an image from the image sensor system 222 through a computer model (e.g., a machine learning model, such as a deep learning/neural network model). Responsive to detecting the trigger event, the computing device 206 can configure the heating system 216 to adjust the spectral power distribution or emission intensity of the emitted wireless energy from the tunable heating element) [Cheng_667: para. 0061- 0067] – Note: Cheng_667 discloses that his system can detect specified searing level defined by users or the system) further based upon a brightness compensation factor for at least one test spectrum ((i.e. By further processing and filtering the images captured from the image sensor system 222, the computing device 222 can generate images representative of the foodstuff inside a cooking chamber with a proper brightness level, contrast, white balance, or any combination thereof) [Cheng_667: para. 0061- 0067] – Note: Cheng_667 discloses that his system can perform filtering to provide appropriate compensation brightness level). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with Cheng_667 to program the processor of the system to analyze information from image sensors.  
Therefore, the combination of Cheng with Cheng_667 will enable the system to monitor the cooking process properly [Cheng_667: para. 0074]. 

Regarding claim 18, Cheng meets the claim limitations, as follows:
A method of toasting (i.e. a method of operating a cooking instrument) [Cheng: col. 1, line 61-62; Figs. 10]; (i.e. toasting) [Cheng: col. 15, line 11; Fig. 10]) comprising: holding a food product on a support (i.e. the slot structure 270 has a movable platform adapted to hold a food item (e.g., a slice of bread).) [Cheng: col. 10, line 37-39] relative to an infrared (IR) source ((i.e. there are heaters are both side of the slot for the food item) [Cheng: col. 17, line 24-25]; (i.e. The heater can be a heater capable of emitting electromagnetic waves in the infrared and/or near-infrared heater spectrum) [Cheng: col. 17, line 18-20]); operating the IR source to direct IR energy to the food product on the support (i.e. the cooking instrument can modulate (e.g., pulse modulate) electrical power provided to an heater (e.g., the first heater 110A) to toast the food item. The heater can be a heater capable of emitting electromagnetic waves in the infrared and/or near-infrared heater spectrum) [Cheng: col. 17, line 16-20]; illuminating (i.e. the light source 242 can illuminate the interior of the cooking instrument) [Cheng: col. 5, line 32-33; col. 3, line 37-39] the food product on the support (i.e. the slot structure 270 has a movable platform adapted to hold a food item (e.g., a slice of bread).) [Cheng: col. 10, line 37-39]; acquiring successive digital images of the food product on the support  (i.e. the optical feedback system 222 can clearly capture an image of the food substance therein) [Cheng: col. 5, line 33-35; col. 6, line 62-64] with a camera (i.e. Each of the optical feedback components 702A-D can be one or more light sources, one or more optical sensors,  one or more cameras) [Cheng: col. 15, line 33-36]; analyzing the successive digital images acquired by the camera (i.e. the computing device 206 can determine the food substance as being in the cooking chamber or intended to be in the cooking chamber. The determination of the food substance can be by image recognition (e.g., using data captured by the optical feedback system 222)) [Cheng: col. 6, line 59-64]  to determine a current toasting level of the food product when the predetermined toasting level is reached (i.e. detecting that the observed food characteristic substantially matches the intended food characteristic) [Cheng: col. 18, line 1-3; Figs. 8, 10] based upon an amount of light (i.e. The toaster 100 can include one or more light sensors 126 (e.g., light sensor 126A, light sensor 126B, etc., collectively as the "light sensors 126") and one or more light sources 130 (e.g., light source 130A, light source 130B, etc., collective as the "light sources 130"). Each of the light sensors 126 can detect a color characteristic (e.g., brownness level) of one region of the food item. In one example, at least one of the light sources 130 can transmit light toward the food item and at least one of the light sensors 126 can detect the amount of light reflected off of the food item) [Cheng: col. 3, line 4-14] in at least one test spectrum (i.e. a filament emitting in the near-infrared spectrum, infrared spectrum, visible spectrum, or any combination thereof) [Cheng: col. 2, line 46-49] in each of the digital images acquired by the camera (i.e. the optical feedback system 222 can clearly capture an image of the food substance therein) [Cheng: col. 5, line 33-35; col. 6, line 62-64]; determining when the current toasting level of the food product reaches a predetermined toasting level of the food product (i.e. detecting that the observed food characteristic substantially matches the intended food characteristic) [Cheng: col. 18, line 1-3; Figs. 8, 10]; and operating the IR source to terminate direction of IR energy (i.e. the computing device 206 can adjust the heating system 216 according to the detected audio signal, such as turning off the heating elements 218) [Cheng: col. 6, line 5-8; Fig. 2] to the food product when the predetermined toasting level of the food product is reached (i.e. the cooking instrument can reduce or tum off the electrical power in response to detecting that the observed food characteristic substantially matches the intended food characteristic) [Cheng: col. 17, line 67 - col. 18, line 3; Figs. 8, 10].  
Cheng does not explicitly disclose the following claim limitations (Emphasis added).
A method of toasting comprising: holding a food product on a support relative to an infrared (IR) source; operating the IR source to direct IR energy to the food product on the support; illuminating the food product on the support; acquiring successive digital images of the food product on the support with a camera; analyzing the successive digital images acquired by the camera to determine a current toasting level of the food product based upon an amount of light in at least one test spectrum in each of the digital images acquired by the camera; determining when the current toasting level of the food product reaches a predetermined toasting level of the food product; and operating the IR source to terminate direction of IR energy to the food product when the predetermined toasting level of the food product is reached.   
However, in the same field of endeavor Cheng_667 further discloses the operations of the IR  heater based on the image analysis as follows:
determining when the current toasting level of the food product reaches a predetermined toasting level of the food product ((i.e. The computing device 206 can then detect, based on an image of the foodstuff from the image sensor system 222 ( e.g., a camera, an array of optical sensors, and/or one or more monochromatic light sensors), the trigger event specified by the heating sequence or a system-wide threat condition setting. The trigger event can be a user-specified or system-specified searing level. The trigger event can be a smoke presence level. The trigger event can be a fire presence level. The computing device 206 can detect the searing level, the smoke presence level, and/or the fire presence level by running an image from the image sensor system 222 through a computer model (e.g., a machine learning model, such as a deep learning/neural network model). Responsive to detecting the trigger event, the computing device 206 can configure the heating system 216 to adjust the spectral power distribution or emission intensity of the emitted wireless energy from the tunable heating element) [Cheng_667: para. 0061- 0067] – Note: Cheng_667 discloses that his system can detect specified searing level defined by users or the system); and operating the IR source to terminate direction of IR energy to the food product when the predetermined toasting level of the food product is reached (i.e. The computing device 206 can then detect, based on an image of the foodstuff from the image sensor system 222 ( e.g., a camera, an array of optical sensors, and/or one or more monochromatic light sensors), the trigger event specified by the heating sequence or a system-wide threat condition setting. The trigger event can be a user-specified or system-specified searing level. The trigger event can be a smoke presence level. The trigger event can be a fire presence level. The computing device 206 can detect the searing level, the smoke presence level, and/or the fire presence level by running an image from the image sensor system 222 through a computer model (e.g., a machine learning model, such as a deep learning/neural network model). Responsive to detecting the trigger event, the computing device 206 can configure the heating system 216 to adjust the spectral power distribution or emission intensity of the emitted wireless energy from the tunable heating element) [Cheng_667: para. 0061]; (i.e. the control system can drive, based on the control signal, at least the spectra-tunable heating element to adjust a spectral power distribution of wireless energy emitted from the heating system or the spectra-tunable heating element. Driving the heating system can include adjusting the spectral power distribution of the wireless energy by selectively turning off or selectively reducing intensity of power supplied to the at least one heating element in the heating system.) [Cheng_667: para. 0116] – Note: Cheng_667 discloses that his system can turn off the heater based on detected specified level).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with Cheng_667 to program the processor of the system to analyze information from image sensors.  
Therefore, the combination of Cheng with Cheng_667 will enable the system to monitor the cooking process properly [Cheng_667: para. 0074]. 

Regarding claim 19, Cheng meets the claim limitations, as follows:
The method of claim 18 (i.e. a method of operating a cooking instrument) [Cheng: col. 1, line 61-62; Figs. 10]; (i.e. toasting) [Cheng: col. 15, line 11; Fig. 10]), further comprising: determining an initial color of the food product (i.e. Each of the light sensors 126 can detect a color characteristic (e.g., brownness level) of one region of the food item. In one example, at least one of the light sources 130 can transmit light toward the food item and at least one of the light sensors 126 can detect the amount of light reflected off of the food item) [Cheng: col. 3, line 7-14] by analyzing an initial image from the camera (i.e. the computing device 206 can determine the food substance as being in the cooking chamber or intended to be in the cooking chamber. The determination of the food substance can be by image recognition (e.g., using data captured by the optical feedback system 222)) [Cheng: col. 6, line 59-64]; and  -24-determining a weighting value, based upon the initial color, for the at least one test spectrum ((i.e. In some embodiments, the computing device 206 can utilize a measurement from the optical feedback system 222 to determine a color characteristic of a food object in the slot. The computing device 206 can present the color characteristic to the user (e.g., via the output component 238 and/or the display 230) or utilize the color characteristic to configure the heating system 216 and/or the movement) [Cheng: col. 10, line 30-35; Fig. 2] – Note: The application specification describes a weighting value as a color.  The color characteristic of the food object in the toaster of Cheng discloses the weighting value of the application) to determine the current toasting level of the food product (i.e. Each of the light sensors 126 can detect a color characteristic (e.g., brownness level) of one region of the food item. In one example, at least one of the light sources 130 can transmit light toward the food item and at least one of the light sensors 126 can detect the amount of light reflected off of the food item) [Cheng: col. 3, line 7-14].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Patent 11,206,949 B1), (“Cheng”), in view of Cheng et al. (US Patent Application Publication US 2018/0202667 A1), (“Cheng_667”), in view of Minvielle et al. (US Patent Application Publication 2018/0232689 A1), (“Minvielle”).

Regarding claim 10, Cheng meets the claim limitations as set forth in claim 3.Cheng further meets the claim limitations as follows:
The toaster of claim 3 (i.e. a toaster) [Cheng: col. 2, line 26; Figs. 1A-C, 4-7], further comprising a predetermined static mask, wherein the processor applies the static mask to each digital image of the successive digital images received from the camera to limit portions of the received images analyzed (i.e. the computing device 206 can determine the food substance as being in the cooking chamber or intended to be in the cooking chamber. The determination of the food substance can be by image recognition (e.g., using data captured by the optical feedback system 222)) [Cheng: col. 6, line 59-64] to determine a current toasting of the food product (i.e. the computing device 206 can determine the food substance as being in the cooking chamber or intended to be in the cooking chamber. The determination of the food substance can be by image recognition (e.g., using data captured by the optical feedback system 222)) [Cheng: col. 6, line 59-64]. 
Cheng and Cheng_667 do not explicitly disclose the following claim limitations (Emphasis added).
The toaster of claim 3, further comprising a predetermined static mask, wherein the processor applies the static mask to each digital image of the successive digital images received from the camera to limit portions of the received images analyzed to determine a current toasting of the food product.
However, in the same field of endeavor Minvielle further discloses the claim limitations and the deficient claim limitations, as follows:
further comprising a predetermined static mask (i.e. train image mask) [Minvielle: para. 0412], wherein the processor applies the static mask (i.e. extract product train image mask) [Minvielle: para. 0412]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng and Cheng_667 with Minvielle to apply a train image mask on the captured images by the cameras.   
Therefore, the combination of Cheng and Cheng with Busche will Minvielle enable the system to identify the object in the image [Minvielle: para. 0410]. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Patent 11,206,949 B1), (“Cheng”), in view of Cheng et al. (US Patent Application Publication US 2018/0202667 A1), (“Cheng_667”), in view of Cavada et al. (US Patent Application Publication 2008/0044167 A1), (“Cavada”).

Regarding claim 12, Cheng meets the claim limitations as set forth in claim 1.Cheng further meets the claim limitations as follows:
The toaster of claim 1 (i.e. a toaster) [Cheng: col. 2, line 26; Figs. 1A-C, 4-7], further comprising an ejector operatively connected to the support (i.e. the housing 102 can have a first slot 106A and a second slot 106B (collectively the "slots 106")) [Cheng: col. 2, line 29-31] and to the processor ((i.e. one or more appropriately programmed processors) [Cheng: col. 12, line 56-57]; (i.e. The computing device 206) [Cheng: col. 4, line 41; Fig. 2]), wherein the processor operates (i.e. The computing device 206 can control all or at least a subset of the physical components and/or functional components of the cooking instrument 200.) [Cheng: col. 4, line 28-32; Fig. 2] the ejector to remove the bread product from proximity to the IR source ((i.e. a heater) [Cheng: col. 17, line 19]; (i.e. a first heater; a second heater) [Cheng: col. 18, line 19-20]) when the predetermined toasting level is reached (i.e. Each of the light sensors 126 can detect a color characteristic (e.g., brownness level) of one region of the food item. In one example, at least one of the light sources 130 can transmit light toward the food item and at least one of the light sensors 126 can detect the amount of light reflected off of the food item) [Cheng: col. 3, line 7-14].
Cheng and Cheng_667 do not explicitly disclose the following claim limitations (Emphasis added).
The toaster of claim 1, further comprising an ejector operatively connected to the support and to the processor, wherein the processor operates the ejector to remove the bread product from proximity to the IR source when the predetermined toasting level is reached.
However, in the same field of endeavor Cavada further discloses the claim limitations and the deficient claim limitations, as follows:
further comprising an ejector (i.e. a food product ejector 114) [Cavada: para. 0022; Fig. 1] operatively connected to the support (i.e. The toaster may have an ejector mechanism located at the bottom of the food product) [Cavada: para. 0011]  (i.e. The toaster may have an ejector mechanism located at the bottom of the food product toasting chamber, the ejector adapted to expel the food product from the toasting chamber when toasting thereof is complete. An enclosure surrounds the food product toasting chamber, infrared wavelength heat sources and heat reflectors. Controls for the toaster may also be attached to the enclosure, and/or be an integral part thereof) [Cavada: para. 0011], 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng and Cheng_667 with Cavada to include an injector in the toaster.   
Therefore, the combination of Cheng and Cheng with Busche will Cavada enable the toaster to expel the food product from the toaster chamber [Cavada: para. 0011]. 

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Patent 11,206,949 B1), (“Cheng”), in view of Cheng et al. (US Patent Application Publication US 2018/0202667 A1), (“Cheng_667”), in view of Busche et al. (US Patent 9,831,111 B2), (“Busche”).

Regarding claim 13, Cheng meets the claim limitations as set forth in claim 1.Cheng further meets the claim limitations as follows:
The toaster of claim 1 (i.e. a toaster) [Cheng: col. 2, line 26; Figs. 1A-C, 4-7], wherein the IR source ((i.e. a heater) [Cheng: col. 17, line 19]; (i.e. a first heater; a second heater) [Cheng: col. 18, line 19-20])  is configured as an annulus and the camera is positioned centrally to the IR source.
Cheng and Cheng_667 do not explicitly disclose the following claim limitations (Emphasis added).
The toaster of claim 1, wherein the IR source is configured as an annulus and the camera is positioned centrally to the IR source. 
However, in the same field of endeavor Busche further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the IR source is configured as an annulus and the camera is positioned centrally to the IR source ((i.e. The germanium window 612 allows the camera to image
the interior of the vacuum chamber from outside the vacuum chamber. For thermal imaging, the window is transparent to infrared radiation.) [Busche: col. 8, line 1-4; Figs 6-7]; (i.e. the heater is an annulus above the chuck. This allows the camera to view the chuck through the central hole in the heater. The center of the chuck and the heater are aligned or close to aligned) [Busche: col. 8, line 37-40; Figs 6-7] – Note: Bushes’ descriptions as well as Figs 6-7 show that the camera is positioned in the centrally position to the heater). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng and Cheng_667 with Busche to install a heater as an annulus and positioning the camera in the middle of the annulus.   
Therefore, the combination of Cheng and Cheng_667 with Busche will enable the system maintaining consistent background for thermal imaging and allow the camera obtains its views through the annulus ring [Busche: col. 8, line 23-40]. 

Regarding claim 16, Cheng meets the claim limitations as set forth in claim 13.Cheng further meets the claim limitations as follows:
The toaster of claim 13 (i.e. a toaster) [Cheng: col. 2, line 26; Figs. 1A-C, 4-7], wherein the light source (i.e. the light source 242 can illuminate the interior of the cooking instrument) [Cheng: col. 5, line 32-33; col. 3, line 37-39] is positioned centrally to the IR source ((i.e. a heater) [Cheng: col. 17, line 19]; (i.e. a first heater; a second heater) [Cheng: col. 18, line 19-20]) and adjacent to the camera ((i.e. Each of the optical feedback components 702A-D can be one or more light sources, one or more optical sensors,  one or more cameras) [Cheng: col. 15, line 33-36] – Note: Cheng discloses that light sources are in the same optical feedback system with the camera.  Hence light sources are relative close to the cameras).
Cheng and Cheng_667 do not explicitly disclose the following claim limitations (Emphasis added).
The toaster of claim 13, wherein the light source is positioned centrally to the IR source and adjacent to the camera.
However, in the same field of endeavor Busche further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the light source is positioned centrally to the IR source and adjacent to the camera ((i.e. The germanium window 612 allows the camera to image
the interior of the vacuum chamber from outside the vacuum chamber. For thermal imaging, the window is transparent to infrared radiation.) [Busche: col. 8, line 1-4; Figs 6-7]; (i.e. the heater is an annulus above the chuck. This allows the camera to view the chuck through the central hole in the heater. The center of the chuck and the heater are aligned or close to aligned) [Busche: col. 8, line 37-40; Figs 6-7] – Note: Bushes’ descriptions as well as Figs 6-7 show that the camera is positioned in the centrally position to the heater.  Since the light sources are in the same component with the cameras.  Hence the light sources are also in the centrally positioned to the heater). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng and Cheng_667 with Busche to install a heater as an annulus and positioning the camera in the middle of the annulus.   
Therefore, the combination of Cheng and Cheng_667 with Busche will enable the system maintaining consistent background for thermal imaging and allow the camera obtains its views through the annulus ring [Busche: col. 8, line 23-40]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Patent 11,206,949 B1), (“Cheng”), in view of Cheng et al. (US Patent Application Publication US 2018/0202667 A1), (“Cheng_667”), in view of Busche et al. (US Patent 9,831,111 B2), (“Busche”), in view of Minvielle et al. (US Patent Application Publication 2018/0232689 A1), (“Minvielle”).

Regarding claim 14, Cheng meets the claim limitations as set forth in claim 13.Cheng further meets the claim limitations as follows:
The toaster of claim 13 (i.e. a toaster) [Cheng: col. 2, line 26; Figs. 1A-C, 4-7], wherein the camera (i.e. Each of the optical feedback components 702A-D can be one or more light sources, one or more optical sensors,  one or more cameras) [Cheng: col. 15, line 33-36] comprises a wide-angle lens.
Cheng, Cheng_667, and Busche do not explicitly disclose the following claim limitations (Emphasis added).
The toaster of claim 13, wherein the camera comprises a wide-angle lens.
However, in the same field of endeavor Minvielle further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the camera comprises a wide-angle lens (i.e. In some embodiments, the
cameras may include wide angle or fish eye lenses optimized for capturing a wide area of a storage environment) [Minvielle: para. 0374]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng, Cheng_667, and Busche with Minvielle to install wide angle cameras in the toaster.   
Therefore, the combination of Cheng and Cheng_667 with Busche will Minvielle enable the cameras capturing wide angle views of the scene [Minvielle: para. 0374]. 

Allowable Subject Matter
21.        Claims 6, 8-9, 11, 15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base claim and any intervening claims.  This objection is given with a condition that all other objections and rejections of related claims are addressed. 
22.     The above-identified claims recite several components that are arranged in specific manners and operate in explicit ways and/or under unique conditions. There is no articulate reasoning to combine the prior arts to arrive in the context of the claim inventions. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488